Citation Nr: 1011150	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  03-00 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for a low back 
disability.  

2.	Entitlement to service connection for a right knee 
disability.

3.	Whether new and material evidence as been received to 
reopen a claim for service connection for a left knee 
disability. 

4.	Whether new and material evidence as been received to 
reopen a claim for service connection for a ventral hernia.  

5.	Entitlement to a compensable rating for right leg varicose 
veins.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1969 to November 1989.  These matters are before the 
Board of Veterans' Appeal (Board) on appeal from July 2002 
and April 2004 rating decisions by the Houston RO.  The case 
was before the Board in March 2009, when the claim of service 
connection for a right knee disability was reopened, and 
these matters were remanded for further development.

Although the RO (in essence) reopened the claims of service 
connection for a left knee disability and for a ventral 
hernia by deciding the issues on the merits, the question of 
whether new and material evidence has been received to reopen 
such claims must be addressed in the first instance by the 
Board because such matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized these issues accordingly.  

The March 2009 Board decision referred to the RO for initial 
consideration the matter of entitlement to a total disability 
rating based on individual unemployability (TDIU).  Such 
action has not yet been completed.  The Board does not have 
jurisdiction in the matter, and it is once again referred to 
the RO for appropriate action. 

The issues of service connection for bilateral knee 
disabilities (on de novo review) are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action on his part is 
required.  


FINDINGS OF FACT

1.	The Veteran's low back complaints in service were acute 
and resolved, and a chronic low back disability was not 
manifested during service; lumbar spine arthritis was not 
manifested in the first year following the Veteran's 
discharge from active duty; and the Veteran's current low 
back disability is not shown to be related to his active 
service or to his back complaints noted therein.  

2.	An unappealed July 1999 rating decision denied service 
connection for a left knee disability essentially on the 
basis that such disability was not shown to be related to the 
Veteran's service.  

3.	Evidence received since the July 1999 rating decision 
includes treatment records that relate the Veteran's left 
knee disability to his service; relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for a left knee disability, and raises a 
reasonable possibility of substantiating the claim.  

4.	An unappealed March 2000 rating decision denied service 
connection for an umbilical hernia based essentially on a 
finding that such disability was unrelated to the Veteran's 
service.  

5.	Evidence received since the March 2000 rating decision 
does not tend to show that the Veteran's umbilical/ventral 
hernia, is related to his service; does not relate to the 
unestablished fact necessary to substantiate the claim of 
service connection for a ventral hernia; and does not raise a 
reasonable possibility of substantiating the claim.  

6.  The Veteran's right leg varicose veins have been visible 
or palpable, but asymptomatic throughout the appeal period; 
intermittent edema or aching and fatigue of the leg after 
prolonged standing or walking is not shown.  
CONCLUSIONS OF LAW

1.	Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.	New and material evidence has been received, and the claim 
of entitlement to service connection for a left knee 
disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).  

3.	New and material evidence has not been received, and the 
claim of entitlement to service connection for a ventral 
hernia, may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).

4.	A compensable for right leg varicose veins is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.104, Code 7120 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim[s].  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009). 

The appellant was advised of VA's duties to notify and assist 
in the development of the claims.  The appellant was advised 
of VA's duties to notify and assist in the development of the 
de novo claims for service connection and the claim for an 
increased rating prior to the initial adjudication of his 
claim.  While he did not receive complete notice prior to the 
initial rating decision with respect to his claims to reopen 
he was advised of VA's duties to notify and assist in the 
development of the claims prior to the initial adjudication.  
A July 2003 letter explained the evidence necessary to 
substantiate his claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
A March 2006 letter informed the appellant of disability 
rating and effective date criteria.  An April 2009 letter 
provided Kent-compliant notice.  An October 2009 supplemental 
statement of the case (SSOC) readjudicated the matters after 
the Veteran and his representative responded and further 
development was completed.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by 
the issuance of fully compliant notification followed by 
readjudication of the claim).  It is not alleged that notice 
in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in September 2003, October 2006, 
April 2007, and April 2009, and those examinations were 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The Veteran has not identified any 
pertinent evidence that remains outstanding.  With respect to 
the matters addressed on the merits VA's duty to assist is 
met.  

B.	Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what 
the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



Service Connection For a Low Back Disability

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases (including arthritis) may be service connected on a 
presumptive basis if manifested to a compensable degree in a 
specified period of time postservice (one year for 
arthritis).  38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

The Veteran's STRs show that on several occasions while on 
active duty, including in 1972, 1977, 1979, 1982, and 1988, 
he was seen for complaints of low back pain.  Notably on 
several of these occasions, including in 1972 and in 1988 the 
complaints were determined to be related to non-
musculoskeletal pathology, renal calculi.  November 1977 and 
July 1979 X-rays of the spine were normal.  On July 1979 
examination a history of low back pain of two to three years 
duration, with present episode of constant pain lasting two 
months, was noted.  Examination found there was no muscle 
spasm, and that ranges of motion were normal, but with pain.  
The assessment was lumbosacral muscle strain.  On examination 
for retirement from service, the spine was normal on clinical 
evaluation.  

Medical records from a 1991 workman's compensation claim 
include references to complaints of back pain as well as 
cervical and thoracic spine pain and vertigo.  April 1997 
private treatment records show that the Veteran had fallen 
off a horse onto his right shoulder and lower back.  He 
denied radiation symptoms or loss of bowel or bladder 
control.  Examination showed no radicular symptoms and X-rays 
for a fracture of the back were negative.  The assessment was 
contusion of the right shoulder and back.  Motrin and range 
of motion exercises were recommended, with follow-up as 
needed.  

An August 2002 VA treatment record notes the Veteran had 
complaints of low back pain, with burning and numbness 
sometimes at both ankles and feet since 1997.  In September 
2002, he stated that the lower back pain had started about 
four months earlier, when his back "went out" as he was 
twisting.  The assessments were of possible radiculopathy or 
nerve entrapment.  In December 2002, it was noted that an EMG 
examination of the muscles innervated by L3-4, L4-5 and L5-S1 
roots was normal.  The assessment was chronic back pain.  In 
February 2003, radiculopathy was assessed.  An MRI study of 
the lumbar spine conducted in November 2005 showed moderate, 
diffuse disc bulges at L3-4, L4-5 and L5-S1.  There was 
bilateral neuroforaminal narrowing, left greater than right, 
at L5-S1.  

On October 2006 VA examination the examiner was asked to 
opine whether it was at least as likely as not that the 
Veteran's back disability was related to his service.  It was 
noted that the Veteran's claims file was reviewed.  The 
examiner noted that the Veteran's STRs showed that his 
complaints of low back pain in 1972, 1988 and 1989 were 
caused by kidney stones, while complaints in 1979 were found 
to be due to lumbosacral muscle strain.  A 1985 record 
reportedly showed that the Veteran had "low back pain 
secondary to gain of weight and lack of exercise."  X-rays 
of the lumbar spine showed the L5-S1 space to be slightly 
reduced in height.  The diagnosis was spondylosis of the 
lumbar spine and degenerative joint disease of the lumbar 
spine, with neuralforaminal narrowing at L5-S1.  The examiner 
stated, in essence, that review of the claims folder and 
STR's revealed that the Veteran had lumbosacral strain in 
service, but not degenerative joint disease or his current 
back condition (spondylosis, lumbar spine).  Multiple co-
morbidities such as obesity, kidney stones, peripheral 
neuropathy and chronic pain generators such as diabetes all 
contributed to chronic pain.  The examiner concluded that the 
present low back pain was not due to, or aggravated by, 
service.  

In a March 2007 statement, the Veteran's private chiropractor 
opined that on review of the Veteran's medical history 
records from 1972 it was not only likely, but certain, that 
the Veteran's current conditions are related to the 
complaints noted in service.  

On April 2007 VA examination, a VA physician reviewed the 
Veteran's claims folder, including the October 2006 report 
and March 2007 statement, and concluded that it was less 
likely than not that the Veteran's current complaints of back 
pain were related to activity in service.  

Two VA examinations of the Veteran's spine were conducted in 
April 2009.  On examination by M.R. M.D., it was noted that 
the Veteran's claims file and medical records were reviewed.  
The examiner reported that examination found pain on range of 
motion testing, with objective evidence of pain following 
repetitive motion.  Dr. M.R. did not offer a diagnosis, but 
opined that the Veteran's "low back pain due to time in the 
military is as least as likely as not . . . caused by or as a 
result of low back pain".  The rationale for the opinion was 
stated as: "low back pain began in the military. [T]herefore 
it is at least as likely as not that low back is due to time 
in the military."  

On April 2009 VA examination by an orthopedic surgeon it was 
noted that the Veteran's claims file and medical records were 
reviewed in detail.  It was noted that the Veteran had a 
single episode of low back pain and muscle spasm in service, 
in July 1979, and had additional complaints of back pain that 
were attributed to a kidney problems; the examiner noted that 
multiple records tagged as showing back pain in service 
pertained to a kidney disability, and not to a thoracolumbar 
spine disability.  Upon review of the record and examination 
of the Veteran, the examiner rendered a diagnosis of lumbar 
osteoarthritis/degenerative joint disease, confirmed by 
imaging, mild.  He opined that, based upon review of the 
medical records, detailed history and physical examination, 
the diagnosed disability was less likely as not caused by or 
a result of injuries sustained while on active duty.  
Explaining the rationale for the opinion, the examiner noted 
that there was no specific injury to the Veteran's low back 
while he was on active duty, and only one episode of low back 
pain (in July 1979).  Given the very mild nature of the 
degenerative changes, these likely represented normal age 
related degeneration, and were not due to traumatic injury in 
service.  In addition, the Veteran had reported postservice 
severe injuries in a fall in 1999 and in a motor vehicle 
accident in 2008.  Given all this, it was less likely than 
not that the current lumbar spine osteoarthritis/degenerative 
joint disease confirmed by imaging was caused by or a result 
of injuries sustained on active duty.  

It is not shown that a chronic low back disability became 
manifest in service and persisted or that arthritis of the 
low back was manifested in the first year following the 
Veteran's separation from active duty.  Although the Veteran 
was seen for low back complaints on a number of occasions 
during service, most were related to a kidney stone problem.  
When he was seen, initially and in follow-up (in July and 
August 1979), for low back complaints that were attributed to 
a musculoskeletal etiology, lumbosacral pain and lumbosacral 
muscle strain were diagnosed.  But the problem appears to 
have been acute.  X-rays were interpreted as normal.  The 
Veteran was discharged from treatment in early August 1979, 
and his subsequent STRs (encompassing approximately 10 
additional years of active duty) are silent for further low 
back complaints related to musculoskeletal problems.  
Furthermore, on service separation examination, the Veteran's 
spine was normal on clinical evaluation.  Consequently, 
service connection for the Veteran's current low back 
disability on the basis that it became manifest in service 
and persisted or on a presumptive basis (for arthritis of the 
lumbar spine as a chronic disease under 38 U.S.C.A. § 1112) 
is not warranted.  

Consequently, to establish service connection for the 
Veteran's current low back disability it must be shown that 
there is a nexus between such disability and his service.  
There is conflicting medical evidence regarding this matter.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  The probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).  When reviewing medical 
opinions, the Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); 
Guerrieri, 4 Vet. App. at 470-71.

There primary conflicting medical opinions in this matter are 
the opinions offered in the reports of the two above-
summarized April 2009 examinations.  Regarding these two 
opinions, the Board finds that because it is based on 
inaccurate factual premises the opinion offered by Dr. M.R. 
has very little, if any, probative value.  Although Dr. M.R. 
states that the claims file was reviewed, Dr. M.R. appears to 
be totally unaware of what the record actually shows.  In 
support of the opinion Dr. M.R. cites to a 1975 lifting 
injury.  Such injury is not documented in the record; in 
fact, when the Veteran was seen for low back pain complaints 
(of two years duration) in service that had a musculoskeletal 
etiology, he denied any specific injury.  Furthermore, Dr. 
M.R. appears to have been unaware (as such is not noted in 
the report) that the Veteran's low back complaints in service 
were for the most part (with one notable exception) related 
to a kidney stone (not musculoskeletal) problem .  
Significantly low back X-rays on two occasions in service 
were interpreted as normal.  

In contrast the April 2009 VA examiner who provided the 
opinion against the Veteran's claim based the opinion on 
factual findings that were consistent with record data, and 
provided a rationale for the opinion that is also supported 
by recorded data, including notations that many of the low 
back complaints were related to kidney pathology, that the 
episode with complaints of a musculoskeletal nature was 
acute, and that there were postservice etiological factors 
(injuries) to which the low back disability could be 
attributed.  Notably, this examiner is an orthopedic surgeon, 
and by virtue of specialized training and experience is 
eminently qualified to offer the opinion.  Consequently, the 
Board finds the April 2009 VA orthopedic surgeon's opinion to 
be probative and persuasive evidence in this matter.   

Regarding the opinion by the Veteran's chiropractor (who 
indicates that it is certain that the Veteran's current 
"conditions" are related to his complaints during service), 
that opinion is unaccompanied by explanation of rationale, 
does not identify the current "conditions" that are opined 
to be related to complaints in service, and while it makes 
reference to research "backing the opinion" does not 
identify the research.  For such reasons it is lacking in 
probative value.  

Significantly, the medical opinions against the Veteran's 
claim note his documented history of postservice accidents 
when he had associated low back complaints.  The medical 
opinions that support his claim do not account for, or 
acknowledge, such injuries.  In light of the foregoing, the 
Board finds that the preponderance of the evidence is against 
a finding of a nexus between the Veteran's current low back 
disability and his service/complaints noted therein.  
Accordingly, the claim must be denied.

Claims to Reopen

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  

However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003).  

Left Knee Disability

A July 1999 rating decision denied the veteran's claim 
seeking service connection for a left knee disability based 
on a finding that the STRs did not demonstrate complaints, 
diagnosis or treatment for a left knee condition (and 
therefore the disability was unrelated to service).  The 
veteran did not appeal this decision and it became final.  38 
U.S.C.A. § 7105.  

Evidence of record in July 1999 consisted of STRs, which 
showed a specific complaint of left knee pain, and that an X-
ray of the left lower extremity that was negative for knee 
pathology.  (The STRs noted right knee pain and possible 
meniscus tear.)  On examination for retirement from service, 
there were no findings pertaining to the left knee.  

Evidence received since the July 1999 rating decision 
includes the report of a February 2000 VA knee examination 
that found minimal degenerative changes, most notable at the 
medial joint space on the left, considered to be consistent 
with age; and a May 2000 VA outpatient treatment report 
noting he had moderate/severe degenerative joint disease of 
both knees that was most likely present for many years and 
was caused by, or worsened by, activities related to the 
Veteran's job while on active duty in the Air Force.  
Additional treatment records show that the Veteran received 
ongoing treatment for worsening arthritis of the left knee.  

On October 2006 VA examination, degenerative joint disease of 
both knees was diagnosed.  The examiner opined (but did not 
explain the rationale for the opinion) that the Veteran's 
present bilateral knee condition was not due to service or 
aggravated by service.  

In a March 2007 statement the Veteran's private chiropractor, 
opined that the Veteran's current "conditions" 
(unspecified) were related to his complaints during service.  
A report of an April 2007 examination (sought for a further 
medical opinion) refers to numerous denials of service 
connection for knee problems and states that, it is less 
likely that the Veteran's current back and knee problems are 
related to his activity in service.  

The evidence received since the July 1999 unappealed rating 
decision is new, as it was not previously of record.  It 
includes medical opinions that directly (and indirectly) 
relate the Veteran's left knee disability to his service, and 
thereby address the unestablished fact necessary to 
substantiate the claim of service connection for a left knee 
disability.  When taken at face value, as is required when 
determining solely whether to reopen a previously denied 
claim, the Board finds that the additional evidence received 
is competent evidence that relates to the unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Thus, the 
additional evidence received is both new and material, and 
the claim of service connection for a left knee disability 
may be reopened.  

Ventral Hernia

A March 2000 rating decision denied the veteran's claim 
seeking service connection for an umbilical hernia based on a 
finding that the STRs were silent for such disability (and 
therefore it was unrelated to service).  The veteran did not 
appeal this decision and it is final.  38 U.S.C.A. § 7105.  

Evidence of record in March 2000 included the Veteran's STRs, 
which showed that he had a complaint of abdominal pain in 
1974 (but did not show an umbilical, or ventral, hernia).  On 
December 1999 VA examination, an umbilical hernia was 
diagnosed (without opinion regarding nexus to service).  

Evidence received since the March 2000 rating decision 
includes VA treatment records which show that the Veteran 
underwent ventral hernia repair in March 2000 and in August 
2001, and that he was postoperative hernia repair.  They do 
not include an opinion relating the disability to service.  
In September 2004, it was noted that an umbilical hernia had 
been repaired, without recurrent defect.  
On October 2006 VA examination, it was noted that the Veteran 
had had pain around the navel in service, but that ventral 
hernia was not diagnosed while he was on active duty.  A 
history of surgical procedures for repair of a ventral hernia 
was noted, and current findings included a small ventral 
hernia above the umbilicus.  The examiner opined that the 
ventral hernia was not related to the pain around the navel 
that the Veteran had in service.  The stated rationale for 
the opinion (in essence) was that if a hernia was present in 
service, such would have been noted, and that the presence of 
pain did not signify that there was a ventral hernia.  As 
such, it was more likely than not that the Veteran did not 
have a ventral hernia while in the service.  

Evidence received since March 2000 is new to the extent it 
was not previously of record; however, none of the evidence 
addresses the unestablished fact necessary to substantiate 
the claim of service connection for a ventral/umbilical 
hernia.  Specifically, because the claim was previously 
denied based on a finding that such hernia was unrelated to 
service, for evidence to be new and material in this matter, 
it would have to be evidence not previously of record that 
tends to show that such hernia is indeed related to the 
veteran's claim.  The various treatment records added to the 
record since March 2000 show that the Veteran has had a 
ventral hernia postservice.  But no additional evidence 
received tends to relate such hernia to the Veteran's 
service/the complaints noted therein.  The only medical 
opinion added to the record that addresses the matter of a 
nexus between the Veteran's ventral hernia and his service, 
is to the effect that if the complaints in service were 
related to an abdominal hernia, such would have been noted at 
the time, and that the complaints of pain noted in service 
were not (of themselves) indicative/suggestive of a hernia.  
This opinion is against, and not probative of, the Veteran's 
claim and is not material.  

In summary, none of the additional evidence received since 
the March 2000 rating decision tends to show that the 
Veteran's ventral hernia might be related to his 
service/complaints therein, and none addresses the 
unestablished fact necessary to substantiate his claim of 
service connection for a ventral hernia.  Accordingly, the 
additional evidence received does not raise a reasonable 
possibility of substantiating the claim, and is not material.  
Hence, the claim of service connection for a ventral hernia 
may not be reopened.

Rating for Right Leg Varicose Veins

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  
Varicose veins are rated under the criteria in Code 7120.  
Asymptomatic varicose veins that are palpable or visible 
warrant a 0 percent rating.  With intermittent edema of an 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery, a 10 percent rating is 
warranted.  With persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema, a 20 percent rating is warranted.  
Higher ratings require progressively increasing levels of 
symptoms.  38 C.F.R. § 4.104.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Court has held that "staged" ratings are appropriate for 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for varicose veins of the right leg was 
granted by the RO in a April 2002 rating decision.  The 
veteran's claim seeking an increased rating was received in 
September 2003.  [A March 2009 Board decision decided the 
Veteran's appeal seeking a rating in excess of 40 percent for 
left leg varicose veins.]  
On September 2003 VA examination, varicose veins were noted 
in both of the Veteran's legs; he stated that he had swelling 
of both legs, worse on the left.  His right leg varicose 
veins were described as asymptomatic.  He reported he wore 
compression hosiery on the legs, which helped.  The right 
lower extremity had veins primarily behind the knee and in 
the medial aspects of the leg that were asymptomatic.  They 
did not cause pain, swelling or other symptoms.  The 
pertinent diagnosis was varicose veins in the right lower 
extremity, asymptomatic.  

On October 2005 VA examination for evaluation of varicose 
veins, the primary focus was on the left lower extremity.  
The Veteran reported that he continued to have swelling in 
his legs, much more so on the left.  He had to stop his last 
job, as a bus driver, due to swelling in the left lower 
extremity and discomfort in his back and knees.  He reported 
he wore elastic hose on both lower extremities, to no avail.  
On examination, there was a palpable pulse in the right lower 
extremity; right varicose veins were not visible or palpable.  

An October 2006 VA examination also focused primarily on the 
Veteran's left varicose veins (which had recent surgery).  
Regarding the right leg, examination showed varicose veins in 
the medial aspect of the right lower extremity that were not 
palpable, but were visible.  He had received no treatment for 
these veins, and had not had any [varicose vein] surgery on 
the right lower extremity.  Dorsalis pedis and posterior 
tibial pulses were present.  The diagnosis was right lower 
extremity varicose veins, asymptomatic.  

VA outpatient treatment records, dated though June 2009 show 
treatment for various disabilities, including left lower 
extremity varicose veins.  A February 2007 vascular consult 
report notes the Veteran's complaints of aching and heaviness 
with prolonged standing.  The left leg was more swollen than 
the right.  Surgery on the left leg was recommended (and 
performed in July 2007).  On July 2007 surgical follow-up, it 
was noted that the Veteran continued to wear Jobst stockings 
(but not whether this was bilateral or was unilateral on the 
left).  In August 2007, he stated that he wore stockings, but 
not continuously and did not present to the clinic with them.  
Left lower extremity post-surgical follow-up was continued; 
the Veteran was advised that his left lower extremity would 
always be swollen and that he should wear stockings as 
indicated.  

An April 2009 VA again focused on the Veteran's left leg 
varicose veins.  In an August 2009 addendum to the report of 
that examination, the examiner noted that the Veteran had not 
been hospitalized or had vein stripping for right leg 
varicose veins.  There were no limitations or pain with 
walking, standing or at rest.  There were no symptoms at all 
involving the right leg.  Dorsalis pedis and posterior tibial 
pulses were 1+.  There were two 2cm by 2cm varicose veins.  
There was minimal edema of the leg, no stasis pigmentation, 
eczema, or ulceration.  There were no subcutaneous 
indurations.  The varicosities were described as barely 
visible, with current severity being described as mild to 
nothing.  

Throughout the appeal period examinations of the Veteran have 
uniformly found his right leg varicose veins to be 
essentially asymptomatic.  While there is some evidence that 
the Veteran has used support hosiery on his right leg in the 
past, it is not shown that such hose is necessary for the 
right leg varicose veins (although the Veteran reports it 
brings relief bilaterally); the record does not show any 
finding of right leg edema or varicose vein related aching 
and fatigue (that require compression hosiery for relief).  
What the record shows is two 2 cm. by 2 cm. varicose veins 
that are barely visible (in August 2009) or visible, but not 
palpable (October 2006 examination, e.g.) with no impairment 
to pulsation.  Such findings fall squarely within the 
criteria for a 0 percent  schedular rating (and do not 
approximate the criteria for a 10 percent rating).    

The Board also has considered whether referral for 
extraschedular consideration is indicated.  Under Thun v. 
Peake, 22 Vet App 111 (2008), there is a three- step inquiry 
for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the disability picture requires the assignment of an 
extraschedular rating.  Here, the right leg varicose veins 
have been described as asymptomatic throughout the period of 
the appeal.  Comparing such findings to the criteria in the 
rating schedule, the Board finds that the degree of 
disability throughout the entire appeal period is 
contemplated by the rating schedule criteria for the 0 
percent rating assigned; therefore, the schedular criteria 
are not inadequate, and referral for consideration of an 
extraschedular rating is not necessary.  

Furthermore, inasmuch as the right leg varicose veins are 
asymptomatic, the matter of entitlement to a TDIU rating is 
not raised within the context of the claim for an increased 
rating for the varicose veins.  [As was noted above, that 
matter was otherwise raised by the record, and is again being 
referred to the RO.]


ORDER

Service connection for a low back disability is denied.  

The appeal to reopen a claim of service connection for a left 
knee disability is granted. 

The appeal to reopen a claim of service connection for a 
ventral hernia is denied.

A compensable rating for right leg varicose veins is denied.  


REMAND

Since the claim of service connection for a left knee 
disability has been reopened, the analysis must proceed to de 
novo review.  There is conflicting medical evidence in the 
record regarding the etiology of the Veteran's left knee 
disability.  Similarly, there is conflicting medical evidence 
regarding the etiology of the Veteran's right knee 
disability.  Regarding the right knee, it is noteworthy that 
STRs show treatment in June 1987 for right knee pain, with an 
assessment of probable right medial meniscus tear and that on 
service retirement examination, the Veteran reported a 
history of having had swelling and pain of the right knee 
after running.  The medical opinions in support of the 
Veteran's claim were not based on a review of the complete 
record.  The VA examiners who reviewed the Veteran's claims 
file and provided opinions against his claim did not fully 
explain the rationale for their opinions.  Consequently 
another examination to secure nexus opinions in these matters 
is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
orthopedic examination of the Veteran 
to ascertain the nature and likely 
etiology of current disabilities of 
each knee.  The examiner must review 
the Veteran's claims file in 
conjunction with the examination, and 
based on such review and examination of 
the Veteran, provide opinions 
responding to the following:  

(a) What is the nature (medical 
diagnosis) of the Veteran's current 
left and right knee disabilities?  

(b) For each disability diagnosed, 
please indicate whether it is at least 
as likely as not (i.e. a 50% or better 
probability) that such disorder is 
etiologically related to the Veteran's 
service.  The examiner must explain the 
rationale for all opinions given (and 
the explanation should specifically 
included comment on each of the nexus 
opinion already in the record, with an 
explanation of the reasons for the 
examiner's agreement or disagreement 
with the conclusions therein.  

2.  The RO should then readjudicate the 
remaining claims on appeal.  If either 
remains denied, the RO should issue an 
appropriate SSOC, and afford the Veteran 
and his representative the opportunity to 
respond before the case is returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


